internal_revenue_service number release date index number --------------------- --------------------------------------- ---------------------------- --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc intl b01 plr-141197-08 date date ty ------- ty ------- taxpayer ---------------------------------------------- partnership ------------------------------------------------------------------------------- year ------- accounting firm ------------------- accounting firm ------------------------- date --------------------- date -------------- dear --------------------- this letter is in response to your correspondence of date where taxpayer requests a ruling for an extension of time under sec_301_9100-1 and sec_301 to file a waiver of period of limitations under sec_1_884-2 taxpayer was a foreign_corporation engaged in a trade_or_business in the united_states indirectly through an investment in a domestic limited_liability_company partnership partnership was engaged in rental real_estate activity in the united_states partnership disposed of its united_states rental real_estate in year partnership then made a liquidating_distribution to taxpayer after the distribution taxpayer had no further trade_or_business or assets in the united_states taxpayer had no further income that was effectively connected with the conduct_of_a_trade_or_business in the united_states taxpayer relied on accounting firm to timely file taxpayer’s year 1120f accounting firm prepared taxpayer’s u s tax returns for the tax years prior to year and all prior years’ tax returns were filed on time within the extended periods however due to an internal policy change accounting firm could not handle taxpayer’s year u s tax filings taxpayer was not notified about the internal policy change on a timely basis and accounting firm did not file taxpayer’s year f by the due_date and did not file a request for extension of said due_date taxpayer then engaged plr-141197-08 accounting firm to prepare the year form_1120 f and said return was filed on date accounting firm calculated and included the branch_profits_tax on taxpayer’s year 1120f and did not inform taxpayer about the possibility of claiming an exemption on branch_profits_tax by filing a waiver of period of limitation under sec_1_881-2 taxpayer approached another tax professional firm in date to review the year form 1120f this firm informed taxpayer that the branch_profits_tax paid in year could have been exempt if a waiver of period of limitation under sec_1_884-2 had been filed on or before the due_date for the year tax_return the firm informed taxpayer of the possibility of filing a request for a letter_ruling granting extensions of time under sec_301_9100-1 and sec_301_9100-3 to file a waiver of period of limitations under sec_1 a ii as a result taxpayer filed its request for a letter_ruling taxpayer requests a ruling for an extension of time under sec_301_9100-1 and sec_301 to file a waiver of period of limitations under sec_1_884-2 if granted taxpayer requests and extension of time be allowed until days from the date of this letter_ruling to make the above election under sec_1_884-2 sec_1_884-2 provides that the waiver referred to in sec_1 2t a i d must be filed on or before the date including extensions prescribed for filing the foreign corporation’s income_tax return for the year of complete termination sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - plr-141197-08 i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavit presented shows that taxpayer acted reasonably and in good_faith having reasonably relied upon accounting firm and accounting firm qualified_tax accounting firms who both failed to make or to advise the taxpayer to make the election furthermore the affidavits show that after exercising due diligence taxpayer was unaware of the necessity for the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time relief is requested taxpayer was not informed of all material respects of the election and its tax consequences furthermore taxpayer is not using hindsight in requesting relief taxpayer has represented that specific facts have not changed since the original deadline that made the election advantageous sec_301_9100-3 provides in part that the interests of the government plr-141197-08 are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under these criteria the interests of the government are not prejudiced in this case the taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the election pursuant to sec_301_9100-1 and-3 for the taxpayer under sec_1_884-2 the taxpayer has an extension of days from date of this ruling in which to make this election the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether taxpayer is eligible for an exemption for branch_profits_tax under sec_1_884-2t if a waiver of period of limitation under sec_1_881-2 is filed this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-141197-08 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely elizabeth u karzon chief branch international cc
